Citation Nr: 0411731	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1952 to May 1955, and from August 1955 to December 1957.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In October 2003 the veteran testified at a 
hearing before a hearing officer at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Well-groundness is not an issue as this matter has been 
addressed on the merits.  The veteran was notified why 
service connection was denied for tinnitus in the September 
2002 rating decision as well as in a January 2003 statement 
of the case (SOC).  A September 2002 letter (prior to the 
rating decision appealed), while not specifically mentioning 
"VCAA,"  informed the veteran of pertinent VCAA mandates as 
to service connection claims as well as of his and VA's 
respective claims development responsibilities.  The January 
2003 SOC and a December 2003 supplemental SOC (SSOC) outlined 
pertinent VCAA provisions.  

While the September 2002 letter advised him to respond in 30 
days, it went on to inform him that evidence submitted within 
a year would be considered.  Everything submitted by the 
veteran to date (specifically, letters from a private 
treating physician) has been accepted for the record, and 
considered.  Under the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be 
codified at 38 U.S.C. § __), the Board may proceed with 
consideration of the appeal.  

Also as to notice content, while the veteran was not 
specifically advised to submit any evidence in his possession 
pertaining to the claim, VAOPGCPREC 1-2004 (Feb. 24, 2004) 
held that the language used by the Court in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), suggesting that was 
necessary was obiter dictum, and not binding on VA.  
Regardless, the September 2002 letter advised the veteran 
what type of evidence, to include medical records, was 
necessary to establish entitlement to the benefit sought and 
that it was his responsibility to send the evidence that was 
needed as soon as possible.  In these circumstances, advising 
the veteran to submit everything he has pertinent to this 
claim would serve no useful purpose.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has on several 
occasions unsuccessfully attempted to obtain the veteran's 
service medical records.  Correspondence from the National 
Personnel Records Center (NPRC) dated in December 1986 and 
June 1994 notes that the veteran's service medical records 
were not on file at that facility, and also that the records 
were likely destroyed by a fire at that facility.  VA has a 
heightened duty to assist the veteran in developing his claim 
since the records have been lost or destroyed by fire.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  See also Russo 
v. Brown, 9 Vet. App. 46, 50-51 (1996); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).

A DD 214, for the veteran's second period of service, shows 
that he was a heavy vehicle driver.  He also testified in 
October 2003 that he was exposed to acoustic trauma while 
driving a tank.  He added that he operated big guns and never 
wore ear protection.  He also testified that he experienced 
tinnitus during service, and that he currently experienced 
problems with tinnitus about once weekly.

A February 2003 letter supplied VA from a private treating 
physician includes a diagnosis of tinnitus.  The physician 
noted that the veteran had operated heavy machinery and was 
exposed to significant noise exposure in service.  He added 
that the veteran complained of gradually worsening hearing 
loss over a number of years, which is associated with 
progressive tinnitus.  The Board parenthetically notes that 
the veteran is not service-connected for hearing loss.  The 
physician opined that the veteran's tinnitus was related to 
his service in the National Guard, at which time he operated 
heavy machinery without adequate noise protection.  

The veteran was most recently examined by VA in May 2001.  
There was no mention of complaints or a diagnosis of 
tinnitus.  

The veteran has not been afforded a VA examination as to his 
current claim of service connection for tinnitus.  38 C.F.R. 
§ 3.159(c)(4) states that VA will arrange for an examination 
if such is necessary to determine a claim, and that an 
examination is necessary if (summarized) (A) There is 
competent evidence of current disability or persistent or 
recurrent symptoms of a disability, (B) Evidence establishes 
that the veteran suffered an event, injury or disease in 
service, and (C) Evidence indicates that the claimed 
disability may be related to the event, injury, or disease in 
service or to another service-connected disability.  
(emphasis added).  Here, there is competent evidence of a 
current diagnosis of tinnitus and that the veteran was 
exposed to acoustic trauma in service, as well as an opinion 
relating the tinnitus to noise trauma.  Hence, a VA 
examination is indicated.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should arrange for the veteran 
to be afforded an examination by an 
otolaryngologist to determine whether he 
has tinnitus and, if so, whether it is as 
likely as not related to his service (and 
in particular noise exposure therein).  
Send the claims folder to the examiner 
for review.  The examiner should review 
the veteran's claims file, note his 
history of noise exposure in service, and 
provide a medical opinion as to whether 
any current tinnitus is at least as 
likely as not related to noise exposure 
in service.  The examiner should comment 
on the February 2003 private medical 
opinion relating tinnitus to the 
veteran's noise exposure in service.  The 
examiner should explain the rationale for 
any opinion given.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


